DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a lithium-transition metal composite oxide particle having a crystal grain size of greater than 500 nm”. However, the instant specification does not specific how a crystal grain size of greater than 500 nm is obtained. While the instant specification notes that the claimed crystal grain size of the lithium-transition metal composite oxide particle can be obtained by controlled the calcination temperature, it is noted that the instant specification does not provide any temperature for the calcination step in the disclosure or the exemplary embodiments. Accordingly, one skilled in the art would not be apprised to make the presently claimed invention, in particular, a lithium-transition metal composite oxide particle having a crystal grain size of greater than 500 nm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0388830 A1).
Regarding claims 1-11, Lee teaches a lithium secondary battery comprising a cathode including a cathode active material and an anode disposed to face the cathode, wherein the cathode active material in an exemplary embodiment comprises a first lithium transition metal composite oxide particle including a form of a single particle or polycrystalline structure in crystallography and having a composition represented by LiNi0.88Co0.10Mn0.10O2 with a particle diameter (D50) of 6 µm and a crystal grain size of 260 nm as measured by the Scherrer equation recited in instant claim 2; and a second lithium transition metal composite oxide particle in the form of a secondary particle having a composition represented by LiNi0.87Co0.08Mn0.03Al0.02O2 with a particle diameter (D50) of 15 µm and a crystal grain size of 140 nm as measured by the Scherrer equation recited in instant claim 2, and wherein a weight ratio of the first and second lithium-transition metal composite oxide is 7:3 in the cathode active material ([0011], [0023]-[0024] & [0074]). While Example 2 of Lee uses a crystal grain size of 260 nm for the first lithium-transition metal composite ([0074]), it is noted that Lee more broadly teaches that the crystal grain size of the first lithium transition metal composite oxide, which is over-sintered, can be greater than 200 nm ([0011] & [0022]) which overlaps with the presently claimed ranges of claims 1 & 3. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727